Citation Nr: 0707604	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-17 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation (SMC) on the 
basis of the need for regular aid and attendance of another 
person or by reason of being housebound.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the veteran's claim for special monthly compensation based 
upon the need for regular aid and attendance of another 
person or by reason of being housebound.


FINDINGS OF FACT

1.  Service connection is in effect for end stage renal 
disease (rated 100 percent disabling), arterial hypertension 
associated with end stage renal disease (100  percent), major 
depressive disorder (30 percent), a hiatal hernia with 
history of reflux (10 percent), vitiligio (10 percent), and, 
finally, erectile dysfunction associated with end stage renal 
disease (0 percent).

2.  The veteran's conditions do not render him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  He needs occasional attendance with travel and 
requires some assistance with activities of daily living, but 
requires no assistance from devices or other people for 
ambulation, except following hemodialysis, and is generally 
independent in self-care, is able to feed himself, and is 
able to leave his house at his discretion.  He has no 
physical or mental incapacity requiring regular care or 
assistance against dangers in his daily environment.

3.  The veteran is not substantially confined to his house or 
its immediate premises.


CONCLUSION OF LAW

The criteria for special monthly compensation based upon the 
need for regular aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2006). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special Monthly Compensation

The veteran seeks special monthly compensation based upon the 
need for regular aid and attendance or by reason of being 
housebound.  Special monthly compensation at the aid and 
attendance rate is payable when the veteran is helpless or so 
nearly helpless that he requires the regular aid and 
attendance of another person.  38 C.F.R. § 3.350.  

Relevant factors for consideration as to the need for aid and 
attendance are inability of the claimant to dress or undress 
himself/herself or to keep himself/herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
The term "bedridden" actually requires that the claimant 
remain in bed.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
veteran must be unable to perform one of the enumerated 
disabling conditions, but the veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

A veteran receiving non-service-connected pension may receive 
housebound-rate special monthly pension if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the "aid and 
attendance" rate.  38 U.S.C.A. § 1521(e) (West 2002); 38 
C.F.R. § 3.351(d)(1) and (2) (2006).

A veteran will be determined to be "permanently housebound" 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. 
§ 1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2006).

In this case, service connection is in effect for end stage 
renal disease (rated 100 percent disabling), arterial 
hypertension associated with end stage renal disease (100  
percent), major depressive disorder (30 percent), a hiatal 
hernia with history of reflux (10 percent), vitiligio (10 
percent), and, finally, erectile dysfunction associated with 
end stage renal disease (0 percent).

Treatment records dated from September 2002 to May 2006 
reflect treatment for various service- and non-service-
connected conditions, including eye conditions such as 
pinguecula and pterygium, chronic renal failure (end stage 
renal disease), major depressive disorder, skin conditions, 
gastroesophageal reflux with hiatal hernia, degenerative 
arthritis, and hypertension.  While these records do show 
that the veteran requires assistance with some activities of 
daily living, including help with dressing, they do not show 
a need for regular aid and assistance with activities such as 
feeding or hygiene.  The veteran is able to drive limited 
distances.  Additionally, while the veteran requires the 
assistance of another person after undergoing hemodialysis 
three times per week as a result of associated weakness, he 
generally requires no assistance with ambulation, and does 
not use any assistive walking devices.

The veteran underwent a VA Aid and Attendance or Housebound 
examination in November 2002.  He required the assistance of 
another individual to arrive for the examination, but was not 
hospitalized at the time of the examination.  The examiner 
noted that the veteran was not bedridden or wheelchair-ridden 
by his disabilities, although at the time of the examination 
he was under the side effects of hemodialysis, which he 
required three times per week.  Most notably, the veteran 
needed assistance with travel following hemodialysis due to 
weakness.  With regard to his eyesight, it was noted that he 
had undergone an excision of a pterygium in the right eye.  
He had correctable refractive error in both eyes, but was not 
wearing eyeglasses at the time of the examination because 
they had been lost.  The veteran's complaints at the time of 
the examination included back pain, anxiety, insomnia, 
nausea, constipation, cramps in the lower extremities, and 
dizziness and vertigo with general malaise.  The veteran 
described his typical day as involving hemodialysis, followed 
by resting at home, watching television or reading 
newspapers.  He reported that he was able to leave the home 
at any time with company.  He often did not require 
assistance to leave the home, but always did after 
hemodialysis.  Physical examination revealed an erect 
posture.  His upper extremities were notable in that the left 
arm had a large arteriovenous fistula due to hemodialysis 
connections, and otherwise for degenerative joint disease.  
He also had degenerative joint disease and arthritis of the 
lower extremities and spine.  The veteran was able to 
ambulate alone, without the assistance of another person.  
His locomotion was observed to be slow with difficulty 
balancing due to generalized weakness following hemodialysis, 
but otherwise demonstrated satisfactory coordination.  Based 
upon the examination, the examiner determined that the 
veteran was independent with limitations, particularly after 
hemodialysis.

On VA examination of the spine in May 2004, the veteran was 
noted to be able to walk unaided.  The veteran reported that 
he was generally able to walk for approximately 30 minutes 
before needing to rest.  He additionally reported that he was 
independent with activities of daily living such as eating, 
grooming, and toileting, but stated that he occasionally 
needed assistance from his spouse with bathing when he had 
acute low back pain, and that he generally required 
assistance with dressing.  He reported that his back pain 
prohibited him from washing the car, and from dancing or 
walking for exercise.  He reported that he was able to drive 
a car for approximately 10 to 15 minutes without difficulty.  

On VA psychiatric examination in May 2004, the veteran 
reported that he had been unemployed for approximately 14 
years as a result of his renal disease.  He currently lived 
with his second wife.  His current complaints included 
depression, irritability, anhedonia, anxiety, and insomnia.  
Mental status examination revealed a depressed and irritable 
mood with a constricted affect appropriate to his mood.  
There was no evidence of psychomotor retardation or 
agitation.  There were no tics, tremors, nor abnormal 
involuntary movements.  His thought process was noted to be 
coherent and logical.  There was no looseness of association 
and no evidence of disorganized speech.  There was no 
evidence of hallucinations or delusions, and he denied 
experiencing suicidal or homicidal ideations.  His judgment 
and insight were noted to be fair.  Based upon the 
examination, the veteran was diagnosed with major depressive 
disorder that the examiner determined moderately interfered 
with his employment and social functioning.  The veteran was 
determined to be able to independently maintain the basic 
activities of daily living.

On VA joints examination in May 2004, the veteran reported 
intermittent severe pain in the posterior aspect of his heels 
and ankles with radiation to the plantar aspect of the feet.  
He described the pain as a needle-type pain brought on by 
standing or walking from 15 to 30 minutes that generally 
lasted as long as one hour.  He reported that the pain 
limited him in terms of prohibiting him from walking for 
exercise, washing the car, or planting vegetables in his 
yard.  He did not use a prosthetic device.  On examination, 
the veteran was noted to be able to walk unaided with a slow 
and guarded gait.  He was diagnosed with plantar fasciitis, 
bilaterally, and Achilles tendonitis.

In February 2005, a VA psychiatrist reviewed the veteran's 
records in order to determine whether his psychiatric 
condition resulted in the need for the regular aid and 
attendance of another person.  The examiner determined that 
the veteran's psychiatric disability only moderately impaired 
his functioning, and that therefore his psychiatric disorder 
did not result in the requirement of regular care and 
assistance of another person.  Additionally, the veteran's 
psychiatric disorder was determined to not render him 
housebound.

Finally, a VA physician reviewed the veteran's records in 
January 2005 in order to determine whether his disabilities 
resulted in the need for the regular aid and attendance of 
another person.  The examiner determined that the veteran was 
in need of the regular aid and attendance of another person 
as a result of his arterial hypertension and his end stage 
renal disease.  However, no rationale was provided for this 
opinion.   In fact, the examiner did not answer the vast 
majority of the questions he was asked to answer, including 
whether or not the veteran was permanently bedridden; whether 
or not he was able to protect himself from the 
hazards/dangers of his daily environment; what the veteran 
did during a typical day; whether or not he had any 
functional restrictions with regard to feeding, dressing, 
bathing, shaving, and toileting; whether he was able to walk 
without the assistance of another person and, if so, how far; 
whether or not he was able to leave his home and under what 
circumstances; and whether or not he had any permanent 
restrictions.  Simply put, the examiner did not cite a single 
reason for the veteran's need for aid and attendance.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the veteran has notable limitations including 
an inability to work, walk long distances, and dress himself 
independently.  Additionally, the veteran has end stage renal 
disease which requires him to undergo hemodialysis three 
times per week, as result of which he experiences generalized 
weakness.  However, the veteran can use his upper extremities 
normally, bathe himself, and attend to the wants of nature.  
Additionally, there is no indication that he requires 
assistance with feeding himself.  The veteran also has slow 
movements and gait and requires the assistance of another 
person after receiving hemodialysis three times per week 
because of generalized weakness.  Additionally, as the 
veteran reported that he lives at home with his wife, he does 
not meet the criteria of confinement to a nursing home due to 
mental or physical incapacity.  The veteran thus does not 
meet the criteria to establish a factual need for aid and 
attendance of another person.  Thus, while the January 2005 
VA examiner opined that the veteran was in need of the 
regular aid and attendance of another person as a result of 
his arterial hypertension and his end stage renal disease, he 
provided no rationale for that opinion, and the preponderance 
of the evidence demonstrates that he is not.

The Board also finds that a preponderance of the evidence is 
against the claim for special monthly compensation by reason 
of being housebound.  The evidence does not show that he is 
housebound.  On multiple VA examinations, the veteran stated 
that he was able to leave the house whenever and as often as 
he liked, although he did require assistance on occasion.  
While the veteran does have difficulty walking, he is not 
confined to his house by his disabilities.

The Board finds that the weight of the evidence does not show 
that the veteran meets the requirements for special monthly 
compensation based upon the need for regular aid and 
attendance or by reason of being housebound.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In November 2002, and several times thereafter, the RO 
provided Pelegrini-compliant notice to the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
or content of the notice to the appellant is harmless because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with a May 2006 
re-adjudication of the claim by the RO subsequent to receipt 
of the required notice.  

The RO has also, in a September 2006 letter, provided the 
requisite notification regarding disability ratings and 
effective dates of any award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  
Additionally, VA has provided the veteran multiple 
examinations with regard to the claim. 

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.







ORDER

Special monthly compensation based upon the need for aid and 
attendance or by reason of being housebound is denied.




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


